To compel the supervisor to levy a tax for the payment of a note, which had been signed by relator and others, for bounties, in anticipation of the ratification thereof by the proper authorities.
Denied November 2, 1867.
An informal meeting was held at which it was agreed that such note should be issued. At an annual meeting subsequently held a tax was ordered spread to pay said note; the tax was levied and a part collected, but the township board directed the treasurer to refund the amounts so collected. Subsequently an act of the legislature directed the levy of a tax to pay said note, but at the annual meeting subsequently held the supervisor was directed to disregard the provisions of said act.
Held, that townships have no general power to adopt any unauthorized liabilities or to audit accounts by town meetings, and that the act of the legislature was equivalent to the audit of a private claim, which is forbidden by the constitution.